Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      05-JUL-2022
                                                      09:52 AM
                                                      Dkt. 18 ODMR


                           SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

                  NATHAN W.S. CHOI, (HI bar #7265),
                             Respondent.


                         ORIGINAL PROCEEDING
                       (ODC Case No. 21-0283)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the June 27, 2022 motion for

 reconsideration and modification, filed by counsel for Respondent

 Attorney Nathan W.S. Choi, regarding this court’s June 24, 2022

 order of reciprocal disbarment, entered pursuant to Rule 2.15 of

 the Rules of the Supreme Court of the State of Hawaiʻi (RSCH),

 and the record in this matter, we note that Respondent Choi had

 the opportunity in his June 16, 2022 response to this court’s

 May 18, 2022 Notice and Order to propose the relief he now seeks,

 but did not.   We again note that Choi acknowledged, pursuant to

 Rule 9.3(b)(4)(D) of the Washington State Rules for Enforcement
of Lawyer Conduct, that his resignation could be treated as a

disbarment in this jurisdiction and that this court has concluded

that Respondent Choi’s resignation in Washington State was indeed

equivalent to a disbarment for disciplinary purposes, and we find

no grounds now for reconsidering that conclusion.    Therefore,

          IT IS HEREBY ORDERED that the motion for

reconsideration and modification is denied.

          DATED: Honolulu, Hawaiʻi, July 5, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2